DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-16
The following claim(s) is/are amended: 1, 6, 11-16
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-16 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 101 rejection to claim(s) 11-16 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 11/7/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US Pub. 2013/0091546) in view of Boberg (US Pub. 2011/0252141) and further in view of Jahangir (US Pub. 2018/0007612).
With respect to Claim 1, Shen teaches apparatus comprising: one or more processors, and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: (paras. 110, 107, 121; processor and memory)
instruct a user data repository (para. 37, 53; HSS is a master database for a given user)
to store Internet Protocol (IP) Multimedia Subsystem (IMS) (paras. 2, 35, 54; IP IMS data. To the extent Applicant argues that Shen does not disclose storing the IMS subscription information, Examiner disagrees but to compact prosecution finds that it would have been obvious to one of ordinary skill prior to the effective filing date to apply the storage and restoration technique to the IMS subscription data for the same recovery and restoration benefit applied to other data. See MPEP 2143(I)(C) and (D).)
Subscriber Data Management (SDM) subscription data for at least a call session control function, wherein the IMS SDM subscription data comprise a subscription identifier of a subscription (para. 4; service related information can be backed up to HSS. paras. 35-37; call session control functions. paras. 37-38, 50, 54; subscriber information including user identifier, profile identifier that includes information on subscribed media, subscription information for the user. See also Jahangir, para. 14-15; attribute value pairs can be stored in a HSS in event of a S-CSCF node unavailability to allow an IMS node to restore a communication session.)
To a notification of data change (para. 10, 72, 112; transmission of updated authentication information to the subscription entity. Para. 50; service parameters are transferred. Para. 52; HSS stores the signaling transport parameters for mobile sessions. This information can be updated. See also Boberg, para. 8; notification of a data change. See also Jahangir, para. 36; subscription notification request to get notification of a change in IMS user state.)
get the IMS SDM subscription data from the user data repository for the call session control function (paras. 4-5, 53-54; HSS sends data to CSCF for restoration of the session.)
if the call session control function has an indication that the call session control function might have lost the IMS SDM subscription data; (para. 4, 55, 98; CSCF restart or failure of CSCF. Para. 53, 98; data retrieved from HSS if lost by S-CSCF)
and restore the IMS SDM subscription data at the call session control function according to the IMS SDM subscription data from the user data repository. (paras. 4-5, 53-54; HSS sends data to CSCF for restoration of the session.)
But Shen does not explicitly teach an expiry time of the subscription.
Boberg, however, does teach and at least one of: an instance identification of the call session control function; a callback reference for a notification; an identification of a resource of a user data repository for which a change triggers the notification; or an expiry time of the subscription; (Examiner asserts that Shen may teach some of these limitations. See Shen, paras. 48-52; CSCF restoration information includes security and service parameters, session signaling transport parameters, which are instance identifications. para. 50; application server address, which is a callback reference. Para. 54; list of SIP proxies, contact address and parameters in the SIP contact header of the registration, which are callback references and instance identifications. However, to compact prosecution Examiner cites Boberg, paras. 10-12; subscription includes a time-out parameter that causes subscription expiration which is an expiry time of a subscription. Paras. 5-6, 39-41; subscribe request to notification server that publishes presence notifications, which is an identification of a resource of a UDR for which a change triggers the notification. To the extent that some of this data is not stored in the HSS, it would have been obvious to one of ordinary skill prior to the effective filing date to store the data in the HSS so that it can be restored in the event of a failure. See also Jahangir, para. 34, 47; identifier of AS. Paras. 32-35; PUR and PUA, where PUA are callbacks for the PUR notification)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of Shen with the subscription expiration timer in order to allow for restoration of the subscription prior to its expiration. (Boberg, para. 12)
But modified Shen does not explicitly teach a core network.
Jahangir, however, does teach of a core network (paras. 1-2, 50, 83; Core network permits devices to access services and has a HSS.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the apparatus of modified Shen with the HSS in the core network in order to have a centralized and local place for restoring service data for the core network. 

With respect to Claim 2, modified Shen teaches the apparatus according to claim 1, and Shen also teaches wherein the subscription is specific for a user of the call session control function. (paras. 37-38, 50, 54; subscriber information including user identifier, profile identifier that includes information on subscribed media, subscription information for the user.)

With respect to Claim 3, modified Shen teaches the apparatus according to claim 1, and Shen also teaches wherein the IMS SDM subscription data and information on a registration of a user at the call session control function are attributes of a restoration information, (paras. 37-38, 50, 54; subscriber information including user identifier, profile identifier that includes information on subscribed media, subscription information for the user. para. 45; registration lifetime of the subscription)
and at least one of the following: the user data repository is instructed to store the IMS SDM subscription data by instructing the user data repository to store the restoration information; or the IMS SDM subscription data from the user data repository for the call session control function is obtained by getting the restoration information from the user data repository for the call session control function. (para. 4, 72; CSCF can backup to a HSS, which is an instruction to store the information. paras. 4-5, 53-54; HSS sends data to CSCF for restoration of the session, which is obtaining the restoration information from the repository.)

With respect to Claim 4, modified Shen teaches the apparatus according to claim 1, and Shen also teaches wherein the call session control function instructs the user data repository to store the IMS SDM subscription data. (para. 4, 72; CSCF can backup to a HSS, which is an instruction to store the information.)

With respect to Claim 5, modified Shen teaches the apparatus according to claim 1, and Shen also teaches wherein the apparatus is further caused to monitor whether the call session control function has the indication that the call session control function might have lost the IMS SDM subscription data. (para. 55; service interruption, which suggests a failing and restarting. para. 4, 55, 98; CSCF restart or failure of CSCF. Para. 53, 98; data retrieved from HSS if lost by S-CSCF)

With respect to Claim 6, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 7-10, they are substantially similar to Claims 2-5, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 11, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying. Further, Shen also teaches a non-transitory computer program product comprising a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out a method comprising: (para. 107, 123; computer memory loaded with instructions. Examiner takes official notice of non-transitory computer readable media and it would have been obvious to one of ordinary skill prior to the effective filing date to store the computer program on a non-transitory computer readable medium in order to store the program when it is not active.) 

With respect to Claim 12, modified Shen teaches the non-transitory computer program product according to claim 11, and Shen also teaches embodied as a computer-readable medium or directly loadable into a computer. (para. 107, 123; computer memory loaded with instructions)

With respect to Claims 13-16, they are substantially similar to Claims 2-5, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant argues at Remarks, pg. 7 that the claims fit a statutory category because of the inclusion of a non-transitory computer product. Examiner agrees and withdraws the rejection.
Applicant argues at Remarks, pg. 8 that the instant claims are nonobvious because “The paragraphs cited by Examiner and the whole description of Shen refers to storing of several types of user information. Indeed, the ‘subscription information’ described throughout Shen is UE subscription information, which is used for restoring authentication information of a user, and is different from IMS subscription information that supports a call session control function…”
Examiner disagrees that Shen does not anticipate the storing of IMS SDM subscription data. But to compact prosecution, Examiner simply notes that Applicant does not assert to have invented IMS SDM data, does not dispute that Shen teaches it, and does not provide a reason that the backup and recovery technique described in Shen for “several types of user information” would not be obviously viewed as equally applicable to the IMS SDM subscription data. In other words, even if Examiner conceded Applicant’s point (which Examiner does not) that simply means that Shen does not anticipate, not that Shen does not render obvious. It is obvious to apply techniques to similar elements for similar benefits, see MPEP 2143(I)(C) and (D). Applicant’s argument is accurately described as “The prior art applies the claimed technique to different data that data that is claimed,” but that does not render application of the technique to the claimed data nonobvious when one of skill would have recognized the same benefit would occur from applying the known technique to the claimed data.
Examiner believes that Shen’s disclosure suggests the claimed feature above, but regardless it would be obvious in light of Shen’s teaching.
The sole remaining issue is “a core network” which is not taught by either prior art. Examiner cites Jahangir to teach the limitation and further support some previous disclosures.
All claims remain obvious. All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449